The opinion of the Court was delivered by
Mr. Justice Cothran.
This is a rule issued out of this Court requiring the mayor, clerk, and treasurer and attorney of the town of Edgefield to show cause why they should not be attached for contempt of court in an alleged disobedience of a certain restraining order issued by Judge DeVore.
*122The circumstances under which Judge DeVore’s order was passed are explained in the opinion in the main cause, and need not be repeated.
The return of the respondents to the rule clearly shows that the proceedings claimed by the petitioner to constitute a disobedience of the order’of Judge DeVore related to an entirely different road or street on the opposite side of the plaintiff’s property from that affected by the former condemnation proceeding.
It is adjudged by this Court that the return is sufficient, arid the rule is discharged.
Messrs. Justices Watts and Marion, and R. O.
Purdy, A.A.J., concur.
Mr. Ci-iiEE Justice Gary, disqualified.